DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.

Response to Amendment
This action is in response to the remarks filed on 07/13/2021.
The amendments filed on 07/13/2021 have been entered. Applicant has presently cancelled claim 9, accordingly claims 1-4, 6-8, 13-17, and 19-20 remain pending. 
The previous rejection of claim 9 under 35 U.S.C 112(b) has been withdrawn in light of applicant's cancelling of claim 9.

Response to Arguments
Applicant’s arguments, see pages 10-12 of Remarks, filed 07/13/2021, with respect to the rejection of independent claims 1, 8, and 14 under 35 USC 103 have been fully considered and surgical tool as required in the presently amended claims, but rather Sundaran discloses a general wireless medical tool that isn’t necessarily surgical.
Applicant's remaining arguments, see pages 12-18 have been fully considered but they are not persuasive. 
Applicant argues on page 12: 

    PNG
    media_image1.png
    214
    617
    media_image1.png
    Greyscale

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “selective power saving”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner also notes that Sundaran discloses in [0055]:
“According to an embodiment, data from the motion sensing system 107 may be used to detect a type of scan or to automatically start and stop the acquisition of ultrasound data for a volume. Additionally, the probe 106 may automatically come out of a sleep mode when motion is detected with the motion sensing system. The sleep mode, may, for instance, be a mode where the transducer elements are not energized. As soon as movement is detected, the transducer elements may begin to transmit ultrasound energy. After the probe 106 has been stationary for a predetermined amount of time, the processor 116, or an additional processor on the probe 106 (not shown) may automatically cause the probe 106 to return to a sleep mode. By toggling between a sleep mode when the probe 106 is not being used for scanning and an active scanning mode, it is easier to maintain lower probe 106 temperatures and conserve power.”



    PNG
    media_image2.png
    210
    621
    media_image2.png
    Greyscale

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues on pages 12-13 that Sundaran allegedly teaches away from selective power supply to a location sensor because Sundaran instead teaches a “sleep mode” for ultrasound transducers. This argument is not persuasive because the claims do not presently preclude other elements of the wireless surgical tool being powered on/off, therefore the fact that Sundaran powers ultrasound transducers on/off does not teach away from also powering the location sensor on/off. 
Applicant argues on pages 14-15 that Matsuno is a non-analogous art. In response, Examiner notes that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Matsuno is analogous art because it is reasonably pertinent to reduction in power consumption of a wireless device as shown in e.g. [0016], [0034] of Matsuno.
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ahmed is analogous art because it is reasonably pertinent to detecting whether or not a sensor is within a magnetic operating field as shown in e.g. col. 9, ll. 7-12 of Ahmed. Applicant also argues on page 17 that Ahmed does not teach the location sensor residing within the surgical tool. In response, examiner notes that Ahmed was not relied on for this feature.
Applicant also argues on pages 17-18 that Sundaran allegedly fails to disclose “correlate the motion information and the location information; power off the sensor based on a correlated information”. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Finally, in response to applicant's argument on page 18 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “correlated location information”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 13-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites several instances of the limitation "the wireless medical tool". There is insufficient antecedent basis for this limitation in the claim. For the present purposes of examination, the limitation has been interpreted as –the wireless surgical tool—as recited in the amended preamble of the claim. Further clarification is required. 
Claim 1 also recites the limitation "the wireless medical" in line 12. There is insufficient antecedent basis for this limitation in the claim. For the present purposes of examination, the limitation has been interpreted as –the wireless surgical tool—as recited in the amended preamble of the claim. Further clarification is required.
Claims 2-4 and 6-7 recite several instances of the limitation "the wireless medical tool". There is insufficient antecedent basis for this limitation in the claim. For the present purposes of examination, the limitation has been interpreted as –the wireless surgical tool—as recited in the amended preamble of claim 1. Further clarification is required. 
Claim 8 recites several instances of the limitation "the wireless medical tool". There is insufficient antecedent basis for this limitation in the claim. For the present purposes of surgical tool—as recited in the amended preamble of the claim. Further clarification is required. 
Claim 8 also recites the limitation "the wireless medical" in line 12. There is insufficient antecedent basis for this limitation in the claim. For the present purposes of examination, the limitation has been interpreted as –the wireless surgical tool—as recited in the amended preamble of the claim. Further clarification is required.
Claim 14 recites several instances of the limitation "the wireless medical tool". There is insufficient antecedent basis for this limitation in the claim. For the present purposes of examination, the limitation has been interpreted as –the wireless surgical tool—as recited in the amended preamble of the claim. Further clarification is required. 
Claim 14 also recites the limitation "the wireless medical" in line 20. There is insufficient antecedent basis for this limitation in the claim. For the present purposes of examination, the limitation has been interpreted as –the wireless surgical tool—as recited in the amended preamble of the claim. Further clarification is required.
Claims 19-20 recite several instances of the limitation "the wireless medical tool". There is insufficient antecedent basis for this limitation in the claim. For the present purposes of examination, the limitation has been interpreted as –the wireless surgical tool—as recited in the amended preamble of claim 14. Further clarification is required. 
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaran et al. (US 2014/0128739, May 8, 2014, hereinafter “Sundaran”) in view of Matsuno et al. (US 2016/0255422, September 1, 2016, hereinafter “Matsuno”), Ahmed et al. (US 5,825,293, October 20, 1998, hereinafter “Ahmed”), and Zanelli et al. (US 6,024,703, February 15, 2000, hereinafter “Zanelli”).
Regarding claims 1 and 8, Sundaran discloses a wireless medical tool and corresponding method for use (“the scan system 101 may be in communication with the probe 106 via a wireless communication technique” [0021], Figs. 1-2, 4-6; “ultrasound imaging system and method” abstract) comprising: 
a detector configured to detect motion of the wireless medical tool in a three dimensional (3D) space and provide motion information indicating whether or not the wireless medical tool moves (accelerometer 145, Figs. 4-5 and corresponding descriptions, [0032]);
a sensor configured to provide, using a signal received from a magnetic field generator when the sensor is within a magnetic operating field of the 3D space, location information indicating a location of the wireless medical tool in the magnetic operating field of the 3D space (“the magnetic sensor 142 may include three coils disposed so each coil is mutually orthogonal to the other two coils. For example, a first coil may be disposed in an x-y plane, a second coil maybe disposed in a x-z plane, and a third coil may be disposed in a y-z plane. The coils of the magnetic sensor 142 may be tuned to be sensitive to the strength and direction of a magnetic field that is external to the magnetic sensor 142. For example, the magnet field may be generated by a combination of the earth's magnetic field and/or another magnetic field generator. By detecting magnetic field strength and direction data from each of the three coils in the magnetic sensor 142, the processor 116 (shown in FIG. 1) may be able to determine the absolute position and orientation of the probe 106.” [0031], Figs. 4-5 and corresponding description); 
a timer configured to measure a predetermined time period upon the detector providing motion information indicating that the wireless medical too has not moved (“After the probe 106 has been stationary for a predetermined amount of time” [0055]);
a processor (processor 116, Figs. 1-2 and corresponding description) configured to:
	upon determining via the detector that the wireless medical tool has not moved, start the timer; and power off a component of the wireless medical tool when the wireless medical tool has not moved during the predetermined period (“data from the motion sensing system 107 may be used to detect a type of scan or to automatically start and stop the acquisition of ultrasound data for a volume. Additionally, the probe 106 may automatically come out of a sleep mode when motion is detected with the motion sensing system. The sleep mode, may, for instance, be a mode where the transducer elements are not energized. As soon as movement is detected, the transducer elements may begin to transmit ultrasound energy. After the probe 106 has been stationary for a predetermined amount of time, the processor 116, or an additional processor on the probe 106 (not shown) may automatically cause the probe 106 to return to a sleep mode.” [0055]);
the component of the wireless medical tool (“data from the motion sensing system 107 may be used to detect a type of scan or to automatically start and stop the acquisition of ultrasound data for a volume. Additionally, the probe 106 may automatically come out of a sleep mode when motion is detected with the motion sensing system. The sleep mode, may, for instance, be a mode where the transducer elements are not energized. As soon as movement is detected, the transducer elements may begin to transmit ultrasound energy. After the probe 106 has been stationary for a predetermined amount of time, the processor 116, or an additional processor on the probe 106 (not shown) may automatically cause the probe 106 to return to a sleep mode.” [0055]),
	determine, via the sensor, the location information further comprising whether or not: the location of the wireless medical tool changes (“By detecting magnetic field strength and direction data from each of the three coils in the magnetic sensor 142, the processor 116 (shown in FIG. 1) may be able to determine the absolute position and orientation of the probe 106.” [0031]);
correlate the motion information and the location information (“The exemplary embodiment of the probe 106 shown in FIG. 5 is particularly accurate for tracking the position and orientation of the probe 106 due to the synergy between the attributes of the different sensor types. For example, the accelerometer 145 is capable of detecting translations of the probe 106 with a high degree of precision. However, the accelerometer 145 is not well-suited for detecting angular rotations of the probe 106. The gyro sensor 146, meanwhile, is extremely well-suited for detecting the angle of the probe 106 and/or detecting changes in angular momentum resulting from rotating the probe 106 in any arbitrary direction. Pairing the accelerometer 145 with the gyro sensor 146 is appropriate because together, they are adapted to provide very precise information on both the translation of the probe 106 and the orientation of the probe 106. However, one drawback of both the accelerometer 145 and the gyro sensor 146 is that both sensor types are prone to “drift” over time. Drift refers to intrinsic error in a measurement over time. The magnetic sensor 142 allows for the detection of an absolute location in space with better accuracy than just the combination of the accelerometer 144 and the gyro sensor 146. Even though the position information from the magnetic sensor 142 may be relatively low in precision, the data from the magnetic sensor 142 may be used to correct for systematic drifts present in the data measured by one or both of the accelerometer 144 and the gyro sensor 146.” [0037]);
power off the component of the wireless medical tool based on a correlated information (“data from the motion sensing system 107 may be used to detect a type of scan or to automatically start and stop the acquisition of ultrasound data for a volume. Additionally, the probe 106 may automatically come out of a sleep mode when motion is detected with the motion sensing system. The sleep mode, may, for instance, be a mode where the transducer elements are not energized. As soon as movement is detected, the transducer elements may begin to transmit ultrasound energy. After the probe 106 has been stationary for a predetermined amount of time, the processor 116, or an additional processor on the probe 106 (not shown) may automatically cause the probe 106 to return to a sleep mode.” [0055]); and 
(data from motion sensing system 107 is transmitted to the processor 116 included in the scan system 101, i.e. system console, Figs. 1-2, 6, and corresponding descriptions, [0021], [0026], [0031], [0037]); and
a transmitter configured to transmit the location information to the system console (“the scan system 101 may be in communication with the probe 106 via a wireless communication technique” [0021], Examiner notes a transmitter is implicit in wireless communication).
	Sundaran fails to disclose the component of the wireless medical tool that is powered on/off being the sensor.
	However, Matsuno teaches, in the same field of endeavor, a first sensor, i.e. “detector”, that detects motion (acceleration sensor 103A, Fig. 2 and corresponding description) and powers on/off a second sensor (other sensor 103C, Fig. 2 and corresponding description; “the MPU 101 dynamically executes ON/OFF control and sampling rate control for each of the sensors 103C whenever the shift from an awake state to an asleep state or from an asleep state to an awake state is detected.” [0028]; also see [0020]), i.e. “sensor”, based on motion information (“MPU 101 automatically switches the operational modes of the wearable device 1 whenever the shift from an awake state to an asleep state or the shift from an asleep state to an awake state is detected based on the determined result. It should be noted that the method for determining whether the user who wears the wearable device 1 is in an awake state or in an asleep state using the data acquired by the acceleration sensor 103A is not limited to the above explained method but various methods may be employed.” [0025]). The second sensor may include a location sensor (“GPS sensor” [0019]).
	Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sundaran with the being the sensor as taught by Matsuno in order to operate the components of the medical tool efficiently and reduce power consumption ([0020] of Matsuno). 
Sundaran also fails to explicitly disclose determining, via the sensor, the location information further comprising whether or not the wireless medical tool is within the magnetic operating field. 
However, Ahmed teaches, in an analogous field of endeavor, determining whether or not a sensor is within a magnetic operating field (“It is noted that in the event magnet 10 is moved a considerable distance away and out of range of detector 22, the result will be to indicate an alarm. The system is thus "fail-safe" in that it will not indicate normal breathing when no measurable magnetic field is available at detector 22 since the variation of zero is also zero.” col. 9, ll. 7-12).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sundaran with determining, via the sensor, the location information further comprising whether or not the wireless medical tool is within the magnetic operating field as taught by Ahmed in order to provide an alert to a clinician when the wireless medical tool is outside a detection range (col. 9, ll. 7-12 of Ahmed). 
Additionally, Sundaran fails to disclose the wireless medical tool being surgical. 
However, Zanelli teaches, in an analogous field of endeavor (e.g. surgical tools e.g. see abstract), a surgical tool (“A treatment tool such as a catheter, MIS or other surgical tool apparatus for placement within a heart chamber, organ aperture or other body opening and axial ranging therein” abstract) equipped with an ultrasound transducer (“At the distal end of the tool is an annular ultrasound transducer with associated structure, positioned to transmit ultrasound signals substantially axially aligned with the axis of the treatment tool to the cardiovascular tissue, the transducer further receiving returning signals from the cardiovascular tissue to be treated. In a preferred embodiment, the transducer comprises a piezoelectric crystal material. The transducer assembly is attached to the distal tip of the tool such that a laser delivery means or other functional device can be extended through the lumen of the tool and the annular ultrasound transducer. In a preferred embodiment, the invention is a modular ultrasound device capable of being detachably attached to a steerable catheter, MIS or other surgical tool apparatus. The system also comprises a signal interface extending from the ultrasound transducer and signal processing component operatively connected to the signal interface for real time determination of at least one boundary surface of cardiovascular tissue relative to one or more positions of the distal tip of the treatment tool.” abstract).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sundaran with the wireless medical tool being surgical as taught by Zanelli in order to provide ultrasound guidance to a surgical tool during a procedure (abstract of Zanelli).
Regarding claim 2, Sundaran further discloses wherein the detector is an accelerometer (“The motion sensing system includes at least one sensor selected from the group consisting of an accelerometer” [0005], [0032]).
Regarding claim 3, Sundaran further discloses wherein the sensor is an inductor (“the magnetic sensor 142 may include three coils disposed so each coil is mutually orthogonal to the other two coils.” [0031]).
Regarding claim 4, Sundaran further discloses wherein the inductor is a magnetic inductor (“The coils of the magnetic sensor 142 may be tuned to be sensitive to the strength and direction of a magnetic field that is external to the magnetic sensor 142.” [0031]).
Regarding claim 7, Sundaran modified by Matsuno, Ahmed, and Zanelli discloses the limitations of claim 1 as stated above. Sundaran further discloses wherein the processor is further configured to power off a component of the wireless medical tool on a condition that the motion information indicates movements less than a duration threshold and on a condition that the location of the wireless medical tool has not changed (“The sleep mode, may, for instance, be a mode where the transducer elements are not energized [0055]) (Examiner notes the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. MPEP 2111.04 II and Ex parte Schulhauser).
Sundaran fails to disclose the component of the wireless medical tool that is powered off being the sensor.
However, Matsuno teaches, in the same field of endeavor, a first sensor, i.e. “detector”, that detection motion (acceleration sensor 103A, Fig. 2 and corresponding description) and powers on/off a second sensor (other sensor 103C, Fig. 2 and corresponding description; “the MPU 101 dynamically executes ON/OFF control and sampling rate control for each of the sensors 103C whenever the shift from an awake state to an asleep state or from an asleep state to an awake state is detected.” [0028]; also see [0020]), i.e. “sensor”, based on motion information (“MPU 101 automatically switches the operational modes of the wearable device 1 whenever the shift from an awake state to an asleep state or the shift from an asleep state to an awake state is detected based on the determined result. It should be noted that the method for determining whether the user who wears the wearable device 1 is in an awake state or in an asleep state using the data acquired by the acceleration sensor 103A is not limited to the above explained method but various methods may be employed.” [0025]). The second sensor may include a location sensor (“GPS sensor” [0019]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sundaran with the component of the wireless medical tool that is powered off being the sensor as taught by Matsuno in order to operate the components of the medical tool efficiently and reduce power consumption ([0020] of Matsuno). 
Regarding claim 13, Sundaran further discloses continuing to determine whether or not movement is detected on a condition that the timer has not expired (“he probe 106 may automatically come out of a sleep mode when motion is detected with the motion sensing system. The sleep mode, may, for instance, be a mode where the transducer elements are not energized. As soon as movement is detected, the transducer elements may begin to transmit ultrasound energy. After the probe 106 has been stationary for a predetermined amount of time, the processor 116, or an additional processor on the probe 106 (not shown) may automatically cause the probe 106 to return to a sleep mode. By toggling between a sleep mode when the probe 106 is not being used for scanning and an active scanning mode, it is easier to maintain lower probe 106 temperatures and conserve power.” [0055]).
Regarding claim 14, Sundaran modified by Matsuno, Ahmed, and Zanelli discloses the wireless surgical tool as shown above regarding claim 1. Sundaran further discloses a medical system (“ultrasound imaging system” abstract) comprising: 
(“the magnetic field generator may include either a permanent magnet or an electromagnet placed externally to the probe 106. For example, the magnetic field generator may be a component of the scan system 101 (shown in FIG. 1).” [0031]);
a console (scan system 101/134 Figs. 1-2, 6 and corresponding descriptions); and
a display (display device 118, Fig. 1-2, 6 and corresponding descriptions); wherein the console is configured to process the location information and display the location information on the display (cursor 154 represents the location information determined from the sensor, Fig. 6 and corresponding description, [0043]). 
Regarding claim 15, Sundaran further discloses wherein the detector is an accelerometer (“The motion sensing system includes at least one sensor selected from the group consisting of an accelerometer” [0005], [0032]).
Regarding claim 16, Sundaran further discloses wherein the sensor is an inductor (“the magnetic sensor 142 may include three coils disposed so each coil is mutually orthogonal to the other two coils.” [0031]).
Regarding claim 17, Sundaran further discloses wherein the inductor is a magnetic inductor (“The coils of the magnetic sensor 142 may be tuned to be sensitive to the strength and direction of a magnetic field that is external to the magnetic sensor 142.” [0031]).
Regarding claim 20, Sundaran modified by Matsuno, Ahmed, and Zanelli discloses the limitations of claim 14 as stated above. Sundaran further discloses wherein the processor is further configured to power off a component of the wireless medical tool on a condition that the motion information indicates movements less than a duration threshold and on a condition that the location of the wireless medical tool has not changed (“The sleep mode, may, for instance, be a mode where the transducer elements are not energized [0055]) (Examiner notes the Ex parte Schulhauser).
Sundaran fails to disclose the component of the wireless medical tool that is powered off being the sensor.
However, Matsuno teaches, in the same field of endeavor, a first sensor, i.e. “detector”, that detection motion (acceleration sensor 103A, Fig. 2 and corresponding description) and powers on/off a second sensor (other sensor 103C, Fig. 2 and corresponding description; “the MPU 101 dynamically executes ON/OFF control and sampling rate control for each of the sensors 103C whenever the shift from an awake state to an asleep state or from an asleep state to an awake state is detected.” [0028]; also see [0020]), i.e. “sensor”, based on motion information (“MPU 101 automatically switches the operational modes of the wearable device 1 whenever the shift from an awake state to an asleep state or the shift from an asleep state to an awake state is detected based on the determined result. It should be noted that the method for determining whether the user who wears the wearable device 1 is in an awake state or in an asleep state using the data acquired by the acceleration sensor 103A is not limited to the above explained method but various methods may be employed.” [0025]). The second sensor may include a location sensor (“GPS sensor” [0019]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sundaran with the component of the wireless medical tool that is powered off being the sensor as taught by . 

Claims 6, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaran in view of Matsuno, Ahmed, and Zanelli as applied to claims 1 and 14 above and further in view of Jain et al. (US 2018/0192374, filed December 30, 2016, hereinafter “Jain”).
Regarding claims 6 and 19, Sundaran modified by Matsuno, Ahmed, and Zanelli discloses the limitations of claims 1 and 14 as stated above but fails to disclose wherein on a condition that at least one of the location of the wireless medical tool does not change and the wireless medical tool is not within the magnetic operating field, the processor is further configured to determine whether the motion information is less than a duration threshold (Examiner notes the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. MPEP 2111.04 II and Ex parte Schulhauser). 
However, Jain teaches, in an analogous field of endeavor (e.g. dynamic power management of a wireless device e.g. see abstract), wherein the processor is further configured to determine whether the motion information is less than a duration threshold (“In some embodiments, the controller may include a false detection prevention logic that can be used to prevent false motion detection and false activation of the wireless communication subsystem. For example, the controller may determine that a motion is not detected if the motion lasts less than, for example, 5 seconds, 10 seconds, 15 seconds, 30 seconds, or longer.” [0061]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793